DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This is in response to Applicant’s arguments and amendments filed on 01/15/2021 amending Claims 1, 5, 10 and 15. Claims 1 – 7, 9 – 17 and 19 – 22 are examined.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Siragusa on 01/21/2021.  The examiner’s amendment is applied to the claim set filed on 01/15/2021 that is entered.
The application has been amended as follows: 
Claims 1 and 10 have been amended to - -

1. (Currently amended) A lubricant supply system for a gas turbine engine comprising: 
a lubricant pump delivering lubricant to an outlet line that splits into at least a hot line and a cool line, said hot line being directed primarily to locations associated with the gas turbine engine that are not intended to receive cooler lubricant, and said cool line 
an air/oil cooler that pulls air across said air/oil cooler to cool lubricant in said cool line, wherein at least a portion of the lubricant in said cool line bypasses the air/oil cooler and is passed through a first fuel/oil cooler configured to cool the at least a portion of the lubricant using fuel leading to a combustion section of the gas turbine engine; 
an oil/oil cooler configured to cool lubricant from a generator with lubricant from the air/oil cooler; and 
a second fuel/oil cooler configured to cool another lubricant exhausted from the oil/oil cooler with the fuel leading to the combustion section.

10. (Currently amended) A gas turbine engine comprising: 
a fan, a compressor section, including a low pressure compressor section and a high pressure compressor section; 
a combustor; 
a turbine section including both a low pressure turbine and a high pressure turbine section, and said low pressure turbine section driving said low pressure compressor section; and 
a fan drive gear system provided such that said low pressure turbine further driving said fan, with said fan and said low pressure compressor being driven at different speeds; 

an air/oil cooler wherein air is pulled across said air/oil cooler to cool lubricant in said cool line, wherein at least a portion of the lubricant in said cool line bypasses the air/oil cooler and is passed through a first fuel/oil cooler configured to cool the at least a portion of the lubricant using fuel leading to a combustion section of the associated gas turbine engine; 
an oil/oil cooler configured to cool lubricant from a generator with lubricant from the air/oil cooler; and 
a second fuel/oil cooler configured to cool another lubricant exhausted from the oil/oil cooler with the fuel leading to the combustion section. - -

Allowable Subject Matter
Claims 1 – 7, 9 – 17 and 19 – 22 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant has complied with suggestions in the final office action mailed on 10/21/2020 in par. 36 regarding common ownership statement and the claim objections and rejections under 35 USC 112 have been withdrawn in light of the after final claim amendments in conjunction with examiner’s amendment discussed above.
The closest prior art Pub. No. US 20070264133 (Schwarz ‘133) does not teach in combination with the other claim limitations:
In the independent claim 1, a lubricant supply system for a gas turbine engine comprising an oil/oil cooler configured to cool lubricant from a generator with lubricant from the air/oil cooler; and a second fuel/oil cooler configured to cool another lubricant exhausted from the oil/oil cooler with the fuel leading to the combustion section.
In the independent claim 10, a lubricant supply system for a gas turbine engine comprising a low pressure compressor and a low pressure turbine; an oil/oil cooler configured to cool lubricant from a generator with lubricant from the air/oil cooler; and a second fuel/oil cooler configured to cool another lubricant exhausted from the oil/oil cooler with the fuel leading to the combustion section.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
/MARC AMAR/
Examiner
Art Unit 3741